DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

AVP DESTINY, LLC, a Florida limited liability company, and ANTHONY
                V. PUGLIESE, III, individually,
                           Appellants,

                                    v.

ELISABETH and JONATHAN DELICA as Co-Personal Representatives of
    the Estate of FREDERICK A. DELUCA, FD DESTINY, LLC, FD
    DESTINY CREDIT, LLC, DOCTOR'S ASSOCIATES, INC. f/k/a
    SUBWAY, ANTHNY V. PUGLIESE, INC. d/b/a THE PUGLIESE
                  COMPANY and JOSEPH REAMER,
                           Appellees.

                              No. 4D16-3387

                         [September 13, 2018]

   Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Donald W. Hafele, Judge; L.T. Case
No. 502009CA029903XXXXMB and 502009CA040295XXXXAG.

   Marjorie Gadarian Graham of Marjorie Gadarian Graham, P.A., Palm
Beach Gardens, and John F. Mariani of Kammerer Mariani PLLC, West
Palm Beach, for appellant.

   Rodolfo Sorondo, Jr. and Christopher N. Bellows of Holland & Knight
LLP, Miami, Richard C. Hutchison of Holland & Knight LLP, West Palm
Beach, and John R. Chapman of Holland & Knight LLP, Fort Lauderdale,
for Appellees Elisabeth and Jonathan Deluca as Co-Personal
Representatives of the Estate of Frederick Deluca, FD Destiny, LLC, FD
Destiny Credit, LLC and Doctor's Associates, Inc. f/k/a Subway.

PER CURIAM.

  Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing